ORDER

PER CURIAM.
Michael Bullock (“Movant”), appeals from the judgment of the circuit court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his appeal, Movant contends that the trial court erred when it denied his Rule 24.035 motion without an eviden-tiary hearing because Movant pleaded facts which, if true, would warrant post-conviction relief. Movant suggests that the motion contained enough detail to give the motion court the “gist of [his] constitutional claim.”
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Lyons v. State, 39 S.W.3d 32, 36 (Mo.banc 2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).